Citation Nr: 1702650	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondarily due to the service-connected diabetes mellitus, type II.

2. Entitlement to service connection for erectile dysfunction (ED), including as secondarily due to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 1968.

These matters comes before the Board of Veterans' Appeals (Board) on appeal of a JULY 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington. 

As support for his claims, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

At the May 2016 Travel Board hearing, the Veteran indicated that there were medical records from the Christus Medical Group that would shed more light on the relationship between his peripheral neuropathy of the lower extremities and ED with the Veteran's service-connected diabetes mellitus, type II.  In addition, a March 2008 patient letter from a VA staff physician, Dr. P.H., has been associated with the record.  Dr. P.H. acknowledges that he received outpatient clinic records from the Christus Medical Group in Houston, Texas.  Before a decision can be made on these claims, these outpatient clinic records from the Christus Medical Group in Houston, Texas must be associated with the claims file. 

In addition, a September 2009 VA examiner opined that that the Veteran's peripheral neuropathy of the lower extremities and ED were not related to, caused by or aggravated by the Veteran's diabetes mellitus, type II.  She, in part, stated that there were no records of glucose or A1C levels available for the period in which he developed his neuropathic symptoms and ED.  Therefore, the examiner commented that it could be neither confirmed nor denied that the Veteran had glucose intolerance during that period, but if the Veteran were able to obtain relevant laboratory results for that period, the issue could be revisited.   Therefore, a VA addendum opinion is necessary after the above identified records have been obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a copy of all the outpatient treatment records from the Christus Medical group from Dr. P.H. and associate them with the claims file.

2. After the above development has been completed, return the claims folder to the examiner who submitted the September 2009 medical opinion to provide a supplemental opinion.  If the September 2009 examiner is unavailable, refer the claims folder to another appropriate clinician for a supplemental opinion.  If the new clinician is unable to render an opinion without performing an examination, such an examination must be scheduled. The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with providing an opinion.  The addendum opinion must contain a notation that the claims file was reviewed. 

(a) The VA examiner must provide an opinion as to the whether it is at least as likely as not (50 percent or greater probability) that peripheral neuropathy of the lower extremities and/or ED had their clinical onset during active service or is related to any incident of service.

(b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower extremities and ED are related to, caused by or aggravated by his service-connected diabetes mellitus.

3. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the medical report does not include an adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.

4. Finally, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




